 1   Stanley Phan (SBN 221578)
     PHAN LAW FIRM, INC.
 2
     2092 Concourse Drive, Suite 49
 3   San Jose, CA 95131
     Tel: 408-232-4900
 4   Fax: 408-232-4904
     Email: phanlawfirm.bk@gmail.com
 5
 6   Attorney(s) for Debtor(s),

 7
 8                                         U.S. BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
                                              SAN JOSE DIVISION
10
11
     In Re:                                              ) Case No.: 14-52419 MEH
12                                                       )
                                                         )
     JAKE TRI HUYNH                                      ) Chapter 13
13                                                       )
14                            Debtor(s).                 ) WITHDRAWAL OF DOCUMENT
                                                         )
15                                                       )
                                                         )
16
17
              I, Stanley Phan, attorney for the debtors in the above entitled matter hereby withdraws the
18
     Docket Item No.87 entitled OBJECTION TO DECLARATION OF DEFAULT UNDER
19
20   ORDER GRANTING ADEQUATE PROTECTON filed on October 12, 2018.

21
     Dated: October 12, 2018                           PHAN LAW FIRM, INC.
22
                                                       /s/Stanley Phan___
23
                                                       Stanley Phan, Esq.
24                                                     Attorney for Debtor

25
26
27
28

                                                          1

                                              WITHDRAWAL OF DOCUMENT


Case: 14-52419       Doc# 89      Filed: 10/12/18      Entered: 10/12/18 12:31:03           Page 1 of 1
